CONCURRING OPINION
Donlon, Judge:
I concur in the result and in that part of .the decision which holds that the evidence of record, including the sample of the merchandise which was introduced on trial, indicates that this is a novelty or gadget not similar in use to the ordinary soapdish or brush holder.
For the reasons stated in my concurring opinion in Air Express Int'l Agency, Inc., et al. v. United States, 46 Cust. Ct. 163, C.D. 2251, decided April 17, 1961, I am of opinion that the amendment of paragraph 1559 subsequent to the decision of our appeals court in Maher-App & Company v. United States, 44 C.C.P.A. (Customs) 22, C.A.D. 630, warrants a limited reliance on that decision as precedent in cases where there is similitude in use but not in material, pending further consideration by the appeals court.